Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 8/11/2022 have been considered.  Claims 1-18 are currently pending.

Response to Arguments
Applicant’s arguments, see page 6, paragraphs 3-6 of the Remarks, filed 8/11/2022, with respect to claims 1-18 have been fully considered and are persuasive in light of the terminal disclaimer filed 8/11/2022.  The terminal disclaimer has been approved and the non-statutory double patenting rejection of claims 1-18 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to an electronic device configured to steer a client device from a first content streaming apparatus to a second content streaming apparatus within a Wi-Fi network, based at least on a comparison of measurements from the first and second content streaming apparatuses, respectively, to at least one threshold, the electronic device comprising:
“to construct a table including a lists of a plurality of Wi-Fi content streaming apparatuses in the Wi-Fi network including the first and second content streaming apparatuses, the first content streaming apparatus being associated in the table with a first set of measured values and the second content streaming apparatus being associated in the table with a second set of measurement values, and
to disfavor the first content streaming apparatus in the table using the at least one threshold and to select the second content streaming apparatus as a destination for steering of the client device from remaining content streaming apparatuses in the table that are not disfavored” in combination with other recited elements in claim 1.

The present application also relates to a method implemented in an electronic device for steering a client device in a wireless network from a first content streaming apparatus to a second content streaming apparatus within a Wi-Fi network, based at least on a comparison of measurements from the first and second content streaming apparatuses, respectively, to at least one threshold, the method comprising:
“wherein, in the steering, the method further comprises:
constructing a table that lists a plurality of Wi-Fi content streaming apparatuses in the Wi-Fi network including the first and second content streaming apparatuses, the first content streaming apparatus being associated in the table with a first set of measured values and the second content streaming apparatus being associated in the table with a second set of measurement values;
disfavoring the first content streaming apparatus in the table using at least one of the first threshold and the second threshold; and
selecting the second content streaming apparatus as a destination for steering of the client device from remaining content streaming apparatuses in the table that are not disfavored” in combination with other recited elements in claim 9.

The present application also relates to an electronic device configured to control wireless steering operations in a wireless network, comprising:
“select one of a plurality of client devices associated with a first content streaming apparatus, and
steer the selected client device to a second content streaming apparatus, selected by the controller from a plurality of content streaming apparatuses,
wherein the controller selects the client device using a measurement comprising at least one of a signal strength measure and a capacity measure, and
the wireless controller selects the second content streaming apparatus using the other one of the signal strength measure and the capacity measure” in combination with other recited elements in claim 14.

A first prior art, Nagasaka et al. (US Patent 9,572,087), teaches a network selection control method comprising the steps of RAN assistance information from a cellular RAN to a user terminal and the user terminal then performs network selection based on the received RAN assistance information, wherein the assistance information includes information about whether the selection is permitted and also information about a load status of the RAN.

A second prior art, Migaldi (US Patent 10,080,175), teaches a system and method for steering user device traffic to optimal frequency bands prior to the user device start streaming contents via a network. 
 
However, Nagasaka and Migaldi, when taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471